DARGAN, J.
An indorsement is generally made, by writing the name of him, in whom is vested the legal title to the note, or bill, on the back thereof; but an indorsement on the face of the bill, has been held good; and indorsements made on a piece of paper, attached to the bill, called an allonge, are frequent, and will pass the legal title to the indorsee. See Chitty on Bills, 226; 16 East, 12; Yarborough v. The Bank of England. If the note was torn into three pieces, and was pasted to the piece on which the indorsement was made, it did not thereby lose its negotiable qualities, and could be indorsed by writing the name of the payee, on the back of the paper to which it was pasted. This is not denied by the counsel for the plaintiff in error, but he contends, that in the absence of proof, when this indorsement .was so made, either before, or after suit brought, should have been shown. The same objection could be urged against any blank indorsement on the identical piece of paper, on which the note or bill is written. The production of the note, and the indorsement is prima facie sufficient to entitle the plaintiff to recover; and if the plaintiff had no right to sue, or if he had not acquired the right to sue at the time suit was instituted, it devolved on the defendant below to prove it.
There is no error in the record, and the judgment is affirmed.